United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0757
Issued: April 16, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 22, 2019 appellant filed a timely appeal from a January 17, 2019 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $44,476.90 for the period July 1, 2014 through October 14, 2017 because she
concurrently received FECA wage-loss compensation and Social Security Administration (SSA)
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

age-related retirement benefits without an appropriate offset; (2) whether OWCP properly found
appellant at fault in the creation of the overpayment, thereby precluding waiver of recovery of the
overpayment; and (3) whether it properly required recovery of the overpayment by deducting
$34.07 every 28 days from appellant’s continuing compensation payments.
FACTUAL HISTORY
On October 7, 1998 appellant, then a 50-year-old rural mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that on October 1, 1998 she injured her back while bending down to
pick up a tray of mail while in the performance of duty. OWCP accepted the claim for lumbar
sacral strain with radiculopathy and a herniated disc at L5-S1. Appellant stopped work on June 4,
1999 and underwent an OWCP-authorized decompression, laminectomy, and discectomy at L4-5.
On May 7, 2002 OWCP notified appellant of her placement on the periodic rolls, effective
April 21, 2002. It advised her to report any retirement income she received from any federal
agency, including benefits received under the Federal Employees Retirement System (FERS).
OWCP noted that “If you are covered under FERS, OWCP must deduct from your compensation
entitlement at least part of any Social Security Retirement benefits to which you are entitled based
on age. This is because a portion of FERS benefits is included in Social Security retirement
benefits.” By her signature dated May 14, 2002, appellant acknowledged the terms and conditions
under which she could receive compensation.
Appellant returned to part-time limited-duty work on September 21, 2004 and worked in a
part-time capacity until her retirement, effective October 31, 2009. OWCP paid her wage-loss
compensation on the periodic rolls.3
In an April 27, 2010 letter, OWCP issued an election letter to appellant advising her that
she was not entitled to concurrently receive both FECA wage-loss compensation and Office
Personnel Management retirement benefits and that she must elect which benefit to receive. It
also advised her that “FECA benefits will be reduced by the Social Security Act benefits paid on
the basis of age and attributable to your federal service.” In a June 1, 2010 letter, OWCP advised
appellant that compensation benefits would be reduced if she began receiving SSA retirement
benefits based upon her age and federal service. It noted that failure to report receipt of such
retirement benefits could result in an overpayment of compensation which could be subject to
recovery. In a June 7, 2012 letter, OWCP again advised appellant that FECA benefits would be
reduced by SSA benefits paid on the basis of age and federal service.
On August 24, 2017 OWCP requested that SSA provide information regarding appellant’s
retirement benefits based upon age and federal service. On October 4, 2017 SSA provided OWCP
with a FERS/SSA dual benefit calculation worksheet setting forth her SSA rates with FERS and
without FERS from July 2014 through December 2016. The SSA rates with FERS/without FERS
were reported as: $1,191.60/$86.50 for July 1, 2014; $1,211.80/$87.90 for December 1, 2014;
$1,211.80/$87.90 for December 1, 2015; and $1,215.40/$88.10 for December 1, 2016.

3
Appellant continued to receive partial disability wage-loss compensation based upon her loss of wage-earning
capacity.

2

Effective October 15, 2017, OWCP offset appellant’s FECA benefits by the amount of her
SSA age-related retirement benefits attributable to her federal employment under FERS.
OWCP also calculated an overpayment amount of $44,476.90 for the period covering
July 1, 2014 through October 14, 2017. It found an overpayment of $5,574.08 resulted for the
period July 1 to November 30, 2014; $13,523.85 for the period December 1 to November 30,
2015; $13,560.90 for the period December 1, 2015 to November 30, 2016; and $11,818.07 for the
period December 1, 2016 to October 14, 2017. The overpayment was determined by subtracting
the SSA rate without FERS from the SSA rate with FERS to get the monthly FERS offset amount,
which it then converted to the 28-day offset amount to be deducted from the periodic rolls
payments based on the number of days in each corresponding period.
In a preliminary overpayment determination dated October 30, 2017, OWCP notified
appellant that she had received an overpayment of compensation in the amount of $44,476.90 for
the period July 1, 2014 through October 14, 2017 because it had failed to reduce her wage-loss
compensation by the portion of her SSA age-related retirement benefits that were attributable to
her federal service. It further advised her of its preliminary overpayment determination that she
was without fault in the creation of the overpayment because she was not aware nor could she have
been reasonably expected to know that OWCP had incorrectly paid compensation. OWCP
provided appellant with an overpayment action request form and an overpayment recovery
questionnaire (Form OWCP-20). Additionally, it notified her that, within 30 days of the date of
the letter, she could request a telephone conference, a final decision based on the written evidence,
or a prerecoupment hearing.
Appellant subsequently submitted a completed Form OWCP-20 dated November 8, 2017.
She indicated that, after she retired, she used her savings to pay down her bills. Appellant indicated
that she was living month-to-month and still trying to pay off her bills.
On March 6, 2018 OWCP issued two new preliminary overpayment determinations which
superseded the initial October 30, 2017 preliminary overpayment determination. It made a
preliminary overpayment determination that appellant was overpaid in the amount of $28,027.37
for the period July 1, 2014 through July 28, 2016 because her FECA compensation was not
reduced by the FERS portion of her SSA age-related retirement benefits. OWCP found that she
was without fault in the creation of this overpayment. It also made a preliminary overpayment
determination that appellant was overpaid in the amount of $16,449.52 from July 29, 2016 to
October 14, 2017 because she also received FECA benefits that were not reduced by the FERS
portion of her SSA age-related retirement benefits. OWCP found that she was with fault in the
creation of the $16,449.52 as she knowingly accepted payments which she knew or reasonably
should have known to be incorrect. It provided appellant with an overpayment action request form
and a Form OWCP-20 for her completion.
On March 27, 2018 appellant, through counsel, requested a prerecoupment hearing on the
March 6, 2018 preliminary overpayment determinations before a representative of OWCP’s
Branch of Hearings and Review.
By decision dated July 24, 2018, an OWCP hearing representative conducted a preliminary
review and found that the case was not in posture for a hearing. She found that appellant had

3

received a $44,476.90 overpayment of compensation as she concurrently received SSA age-related
retirement benefits and FECA wage-loss compensation for the period July 1, 2014 to October 14,
2017 without an appropriate offset. The hearing representative remanded the case for a proper
analysis on the issue of fault for the period July 1, 2014 to July 28, 2016.
In a September 13, 2018 preliminary overpayment determination, OWCP found that
appellant received an overpayment of compensation in the amount of $28,027.37 for the period
July 1, 2014 through July 28, 2016, for which she was with fault, because she concurrently
received SSA age-related retirement benefits and FECA wage-loss compensation without an
appropriate offset. It advised that she was provided notice on three separate occasions that her
SSA age-related retirement benefits attributable to FERS were subject to offset and she had
displayed her understanding of the subject when she completed her EN1032 forms. Thus, OWCP
found that appellant knowingly accepted compensation to which she was not entitled. It provided
her with a new Form OWCP-20.
By decision dated January 17, 2019, OWCP finalized its March 6 and September 13, 2018
preliminary overpayment determinations, finding an overpayment of compensation in the amount
of $44,476.80 for the period July 1, 2014 through October 14, 2017 as appellant had received
wage-loss compensation from OWCP without an appropriate offset for age-related SSA benefits
attributable to FERS. It further found that she was at fault in the creation of the overpayment and
thereby precluded from waiver of recovery of the overpayment. OWCP further determined that
the overpayment would be recovered by withholding $34.07 every 28 days from appellant’s
continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.4 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.5
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related benefits that are attributable to the
employee’s federal service.6 FECA Bulletin No. 97-09 provides that FECA benefits have to be
adjusted for the FERS portion of SSA benefits because the portion of the SSA benefit earned as a

4

5 U.S.C. § 8102(a).

5

Id. at § 8116.

6
20 C.F.R. § 10.421(d); see T.B., Docket No. 18-1449 (issued March 19, 2019); S.M., Docket No. 17-1802 (issued
August 20, 2018).

4

federal employee is part of the FERS retirement package, and the receipt of FECA benefits and
federal retirement concurrently is a prohibited dual benefit.7
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $44,476.90 for the period July 1, 2014 through October 14, 2017
because she concurrently received FECA wage-loss compensation and SSA age-related retirement
benefits.
OWCP paid appellant appropriate wage-loss compensation for total disability following
her injury. It subsequently paid her wage-loss compensation for partial disability after her return
to work. Beginning July 1, 2014, appellant received SSA age-related retirement benefits. As
noted, a claimant cannot receive compensation for wage-loss compensation and SSA retirement
benefits attributable to federal service for the same period.8 The information provided by SSA
indicated that a portion of appellant’s SSA age-related retirement benefits were attributable to her
federal service. As OWCP neglected to offset her FECA benefits for the period July 1, 2014
through October 14, 2017, she received an overpayment of wage-loss compensation.9
Based on the rates provided by SSA, OWCP calculated the overpayment of compensation
by determining the portion of SSA age-related retirement benefits that were attributable to
appellant’s federal service. It received documentation from SSA with respect to the specific
amount of SSA age-related retirement benefits that were attributable to federal service. SSA
provided appellant’s SSA rate with FERS and without FERS for specific periods beginning
July 1, 2014.10 OWCP provided its calculations of the amount that it should have offset for each
relevant period based on the SSA worksheet. The Board has reviewed OWCP’s calculations and
finds that it properly determined that appellant received prohibited dual benefits totaling
$44,476.90 creating an overpayment of compensation in that amount.
LEGAL PRECEDENT -- ISSUE 2
5 U.S.C. § 8129(b) provides: “Adjustment or recovery by the United States may not be
made when incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience.”11 A claimant who is at fault in the creation of the overpayment is not entitled to

7

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

8

Supra note 7; V.B., Docket No. 19-1082 (issued October 29, 2019); A.C., Docket No. 18-1550 (issued
February 21, 2019).
9

Id.

10

SSA’s worksheet provided applicable rates effective the following dates: July 1 to November 30, 2014;
December 1 to November 30, 2015; December 1, 2015 to November 30, 2016; and December 1, 2016 to
October 14, 2017.
11

5 U.S.C. § 8129(b).

5

waiver.12 On the issue of fault, 20 C.F.R. § 10.433(a) provides that an individual will be found at
fault if he or she has done any of the following: (1) made an incorrect statement as to a material
fact which he or she knew or should have known to be incorrect; (2) failed to provide information
which he or she knew or should have known to be material; or (3) accepted a payment which he
or she knew or should have known was incorrect.13
With respect to whether an individual is with fault, section 10.433(b) of OWCP’s
regulations provide that whether or not OWCP determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those circumstances
and the individual’s capacity to realize that he or she is being overpaid.14
ANALYSIS -- ISSUE 2
The Board finds that OWCP has not met its burden of proof to establish that appellant was
at fault in the creation of the overpayment for the period July 1, 2014 through October 14, 2017.
As noted above, the Federal (FECA) Procedure Manual identifies that, regarding an SSA
dual benefits scenario, where the claimant receives SSA age-related retirement benefits as part of
an annuity and wage-loss compensation under FECA, resulting in an overpayment, the claimant
should be found not at fault unless there is evidence on file that the claimant was aware that the
receipt of full SSA age-related retirement benefits concurrent with disability/wage-loss
compensation was prohibited.15 Because of the complex nature of SSA benefits administration,
appellant could not have been expected to be able to calculate the amount of an offset. Therefore,
she could not reasonably have been aware during the relevant period that her concurrent receipt of
SSA benefits constituted an actual prohibited dual benefit.16
As previously noted, to determine if an individual was at fault with respect to the creation
of an overpayment, OWCP examines the circumstances surrounding the overpayment. The degree
of care expected may vary with the complexity of those circumstances and the individual’s
capacity to realize that he or she is being overpaid.17 Therefore, based on the circumstances
described, the Board finds that OWCP has not met its burden of proof to establish that appellant
12

See C.Y., Docket No. 18-0263 (issued September 14, 2018).

13

20 C.F.R. § 10.433(a).

14

Id. at § 10.433(b); see also D.M., Docket No. 17-0983 (issued August 3, 2018).

15
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Fault Determinations, Chapter 6.300.4g(4)
(September 2018).
16

H.H., Docket No. 18-0674 (issued September 3, 2020); G.G., Docket No. 19-0684 (issued December 23, 2019)
(The Board affirmed OWCP’s finding that, due to the complexity of SSA age-related retirement benefits
administration, appellant was not with fault in the creation of the overpayment because he could not have reasonably
known that an improper payment had occurred. OWCP determined that appellant was not expected to be able to
calculate the amount of the offset.).
17
Id. at § 10.433(b); see also Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Determinations
in an Overpayment, Chapter 6.300.4(d) (September 2018).

6

was at fault in the creation of the overpayment for the period July 1, 2014 through
October 14, 2017.
As the Board finds that appellant was not at fault in the creation of the overpayment for the
period July 1, 2014 through October 14, 2017, the case will be remanded to OWCP to consider the
issue of waiver of recovery of the overpayment.18
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$44,476.90 for the period July 1, 2014 through October 14, 2017 because she concurrently
received FECA wage-loss compensation and SSA age-related retirement benefits. The Board
further finds that she was not at fault in the creation of the overpayment during the above-noted
period and that the case will be remanded to OWCP to consider waiver of recovery of the
overpayment.
ORDER
IT IS HEREBY ORDERED THAT the January 17, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed in part and reversed in part, and the case is
remanded for further proceedings consistent with this opinion of the Board.
Issued: April 16, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

18

In light of the Board’s disposition of issue 2, issue 3 is rendered moot.

7

